HAMILTON, Presiding Judge.
Appellant, Leslie Hammett (hereinafter Hammett), appeals her conviction for possession of marijuana and possession of cocaine, § 195.020 RSMo.1986.
This appeal arises from the same facts as in this Court’s earlier opinion State v. Hammett, 784 S.W.2d 293 (E.D.Mo.App.1989) (hereinafter Hammett I). This opinion adopts the factual statement of the earlier opinion (Hammett I at 294-95, 297-98), adding only facts pertaining specifically to this appeal.
Hammett is the wife of the defendant in Hammett I. After law officers conducted a search of her home, they arrested Hammett and her husband. The affidavit for search warrant in this case is the same affidavit included as an appendix to Hammett I. Hammett and her husband were tried separately, but the trial court held one pre-trial hearing on their motions to suppress evidence. The trial court denied Leslie Hammett’s motion to suppress. A jury convicted her on February 3, 1989. The trial court thereafter denied her Motion for New Trial.
This Court in Hammett I found that probable cause did not exist for the search warrant to issue because the affidavit contained multiple levels of hearsay with no information to credit the hearsay information at the second, third, and fourth levels. Hammett I, at 296. Furthermore, the affidavit for a search warrant was “so lacking in indicia of probable cause” that reliance on it was unreasonable. Hammett I, at 296-97. Thus, the search warrant was invalid, rendering the marijuana and other seized drugs inadmissible in evidence. Hammett I, at 297-98. For the reasons discussed in Hammett I, the judgment of the trial court is reversed and remanded.
CARL R. GAERTNER and STEPHAN, JJ., concur.